DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 July 2021 has been entered.
 
EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner's amendment was given in an interview with Kelly Burris on 31 August 2021.
The application has been amended as follows: 
Claim 3, lines 1-2: amend "wherein the initial step of die quenching is performed in the stamping die configured for a PHS comprising:" to "wherein the stamping die is configured for a PHS comprising:"

Claim 4, lines 2-3: amend "the partial quenching, the partial quenching comprising spraying" to "the partial quenching, wherein the partial quenching comprises spraying"

Cancel claims 15-20
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance:
The present claims are allowable over the "closest" prior art Nishibata et al. in US 2006/0185774 (herein "Nishibata '774").
Nishibata '774 discloses a method of cooling (quenching) a steel comprising a step of cooling during hot press forming (i.e., die quenching) such that a cooling rate until the Ms point is above the critical cooling rate and that the cooling from the Ms point to 200°C is within the range of 25-150°C/s [0036].  Regarding the steel worked on being "press hardening," Nishibata '774 discloses that the steel used in their method hardens to a particular value due to the pressing and cooling [0038], thus being a press hardenable steel.  
Nishibata '774 is silent as to a second, distinct partial quenching step from 200°C to below approx. 130±10°C and no pre-quench step prior to the initial step of die quenching as the cooling to the Ms point constitutes either a pre-quench step or is not an initial step of die quenching to 200°C.
Therefore, Nishibata '774 does not disclose or suggest the presently claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732

/Patricia L. Hailey/Primary Examiner, Art Unit 1732